Petition for Writ of Mandamus Denied and Memorandum Opinion filed
March 8, 2022.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-22-00015-CR



               IN RE DEANDRE DYNELL DEBOEST, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                              262nd District Court
                             Harris County, Texas
                         Trial Court Cause No. 1737576

                         MEMORANDUM OPINION

      On January 10, 2022, relator Deandre Dynell Deboest filed a petition for
writ of mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex.
R. App. P. 52. In the petition, relator asks this Court to compel the Honorable Lori
Chambers Gray, presiding judge of the 262nd District Court of Harris County, to
remove the public defender from his case and respect his “Constitutional right of
self-representation motion, acknowledging waiver of counsel, that [he has] been
sending over the last 4 months . . . .”

      With regard to relator’s complaint that the trial court has failed to rule on his
pro se motion for self-representation, to be entitled to mandamus relief, a relator
must show (1) that the relator has no adequate remedy at law for obtaining the
relief the relator seeks; and (2) what the relator seeks to compel involves a
ministerial act rather than a discretionary act. In re Powell, 516 S.W.3d 488, 494–
95 (Tex. Crim. App. 2017) (orig. proceeding). If a party properly files a motion
with a trial court, the trial court has a ministerial duty to rule on the motion within
a reasonable time after the motion has been submitted to the court for a ruling or
after the party requested a ruling. In re Ramos, 598 S.W.3d 472, 473 (Tex. App.—
Houston [14th Dist.] 2020, orig. proceeding) (citing In re Flanigan, 578 S.W.3d
634, 635–36 (Tex. App.—Houston [14th Dist.] 2019, orig. proceeding)).
Thereafter, if a trial court fails to rule, mandamus may issue to compel the trial
court to act. Ramos, 598 S.W.3d at 473.

      As the party seeking relief, it is relator's burden to provide a sufficient record
to establish that relator is entitled to mandamus relief. In re Gomez, 602 S.W.3d
71, 73 (Tex. App.—Houston [14th Dist.] 2020, orig. proceeding). For mandamus
relief to be granted, the record must show (1) the motion was filed and brought to
the attention of the respondent-judge for a ruling, and (2) the respondent-judge has
not ruled on the motion within a reasonable time after the motion has been
submitted to the court for a ruling or after the party requested a ruling. See id. In a
criminal mandamus proceeding, to establish that a motion was filed, a relator must
provide the appellate court with either a file-stamped copy of the motion or other
                                           2
proof that the motion is, in fact, filed and pending in the trial court. Id. at 74
(citing Flanigan, 578 S.W.3d at 636); In re Henry, 525 S.W.3d 381, 382 (Tex.
App.—Houston [14th Dist.] 2017, orig. proceeding).

      Here, relator neither attaches a file-stamped copy of a motion nor any other
proof that a motion in fact was filed and is pending before the trial court. See
Gomez, 602 S.W.3d at 73–74. As such, relator has not met his burden of providing
this court with a sufficient record to establish his right to mandamus relief. See id.
On this record, relator has not shown that he is entitled to mandamus relief.

      For these reasons, we deny relator’s petition for writ of mandamus.



                                       PER CURIAM


Panel consists of Justices Chief Justice Christopher and Justices Zimmerer and
Wilson.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                          3